595 So. 2d 1056 (1992)
Anthony Gilbert PARKS, Appellant,
v.
STATE of Florida, Appellee.
No. 91-1873.
District Court of Appeal of Florida, Fourth District.
March 11, 1992.
Richard L. Jorandby, Public Defender, and Cherry Grant, Asst. Public Defender, West Palm Beach, for appellant.
Robert A. Butterworth, Atty. Gen., Tallahassee, and Melynda L. Melear, Asst. Atty. Gen., West Palm Beach, for appellee.
PER CURIAM.
We vacate the order increasing the amount of restitution appellant is required to pay, entered more than sixty days after rendition of the original order imposing the restitution requirement. See Fla.R.Crim.P. 3.800(b); and see State v. Butz, 568 So. 2d 537 (Fla. 4th DCA 1990). See also State v. Martin, 577 So. 2d 689 (Fla. 1st DCA), rev. denied, 587 So. 2d 1329 (Fla. 1991); McLaughlin v. State, 573 So. 2d 419 (Fla. 2d DCA 1991).
We also strike the requirement that appellant perform community service in lieu of paying court costs. The statute authorizing the imposition of community service in lieu of costs was amended effective October 1, 1986, eliminating this alternative. See § 27.3455, Fla. Stat. (Supp. 1986); compare § 27.3455, Fla. Stat. (1985). See also State v. Yost, 507 So. 2d 1099 (Fla. 1987); Hillyer v. State, 516 So. 2d 74 (Fla. 5th DCA 1987).
REVERSED.
HERSEY, STONE and GARRETT, JJ., concur.